The question raised by the exceptions is whether a bicycle is a carriage or vehicle within the meaning of Pub. Stat. R.I. cap. 66, § 1, which enacts that "Every person travelling with any carriage or other vehicle, who shall meet any other person so travelling on any highway or bridge, shall seasonably drive his carriage or vehicle to the right of the centre of the travelled part of the road, so as to enable such person to pass with his carriage or vehicle without interference or interruption." We are of the opinion that it is a carriage or vehicle which carries a person mounted upon it, and which is propelled and driven by him. The word "vehicle" is certainly broad enough to include any machine which is used and driven on the travelled part of the highway, for the purpose of conveyance upon the highway. The purpose of the section is to prevent accident or collision, *Page 372 
and such accident or collision may happen from a bicycle and other carriage meeting, unless the rule laid down in the section is observed. In Taylor v. Goodwin, L.R. 4 Q.B. Div. 228, it was decided that a bicycle is a carriage within the act which forbids the driving of any sort of carriage "furiously so as to endanger the life or limb of any passenger."
Exceptions overruled, and case remitted to Court of Common Pleas for sentence.